PER CURIAM.
The plaintiffs, who are stockbrokers, sued to recover a balance alleged to be due from the defendant as the result of certain stock transactions. The orders pursuant to which the purchases and sales in dispute were executed by the plaintiff were received by them through one Bigley under a written authorization from the defendant as follows:
“New York, January 12, 1906.
“Messrs. Butler & Johnston, 40-42 Wall Street, City—Dear Sirs: I hereby authorize you to accept any orders to buy or sell placed by Mr. E. J. Bigley for my account during my absence. The above to hold good until further notice. Yours truly, R. De Tillers.”
On the trial the plaintiffs offered unnecessary testimony as to the conversations between them and the defendant, resulting in the delivery of the authorization. Thereupon the defendant was permitted to introduce parol evidence which not only tended to vary, but which directly contradicted, the terms of the written instrument. While the defendant should have been allowed to show that the plaintiff had not given the correct version of the conversations antedating the receipt of the letter of authority, he should not have been permitted without limitation to attack the unambiguous meaning of the writing and substitute his intention therefor. The error committed in receiving this class of evidence calls for a new trial.
Judgment' reversed, and new trial ordered, with costs to appellant to abide event.